Citation Nr: 0028813	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to September 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a May 1996 rating action, with 
which the veteran expressed his disagreement in July 1996.  A 
statement of the case was issued in September 1996, and the 
appeal was perfected upon the receipt at the RO, in December 
1996, of a VA Form 9 (Appeal to Board of Veterans Appeals).  
Thereafter, a Travel Board hearing at which the veteran 
testified was conducted by the undersigned at the RO in 
February 1999, after which the case was forwarded to the 
Board in Washington, DC.  In May 1999, the Board remanded to 
the matter for additional development, and, in March 2000, a 
supplemental statement of the case was issued.  The case has 
since been returned to the Board.  


FINDINGS OF FACT

1.  The veteran is not currently diagnosed to have a cervical 
spine disability.  

2.  The veteran's assertion that he has a low back disability 
which is related to service is not supported by medical 
evidence that would render the claim for service connection 
for that disability plausible under the law.

3.  The evidence reflects the presence of ongoing right knee 
complaints beginning in service, together with post-service 
medical records reflecting the presence of a right knee 
meniscus tear. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a cervical spine disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has submitted a well-grounded claim of 
service connection for a right knee disorder.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Spine

A review of the veteran's service medical records reflects 
that, in July 1992, he was treated for complaints that 
included numbness of the head and face, after sustaining a 
head trauma under circumstances that the veteran was unable 
to precisely relate to those examining him.  He evidently, 
however, had been repairing an automobile at the time.  In 
any case, the veteran apparently had full sensation and range 
of motion of his extremities, with some weakness in the right 
lower extremity, and a dull sensation in the right arm.  In 
view of these complaints and findings, the veteran was 
restricted from driving or operating equipment for 48 hours, 
and advised to return to the clinic if there were any change 
in his mental status, or if he had blurred vision or other 
neurologic abnormality.  

Thereafter, the evidence does not contain any pertinent 
information until an August 1994 entry in which the veteran 
was recorded as complaining of numbness and tingling along 
the right side of his body.  Lifting his arm would apparently 
cause a sensation of it "giving out," producing a numb 
feeling.  No specific diagnosis or treatment plan with 
respect to these complaints was set out.  

The next entry that appears to address relevant complaints is 
dated in March 1995.  In this record, it was noted that the 
veteran had intermittent severe pain in the neck radiating 
into the right upper extremity, since a 1993 injury that 
occurred while he was working on a car.  Objective findings 
revealed a "slight decrease pin prick in the right C6 
dermatone distribution," although X-rays of the cervical 
spine were reported as unremarkable.  

In May 1995 records, it was noted that the veteran's symptoms 
had not changed and that there remained a "slight decrease 
pin prick in a sticking glove type distribution on the right 
arm."  An MRI reportedly revealed a small herniated nucleus 
pulposus at C6-7, but since no coronal images had been 
obtained, this was considered an "inadequate MRI scan."  
Despite the apparent inadequate nature of this diagnostic 
test, the veteran was, nevertheless, given cervical traction 
therapy.  

At the end of that month (May 1995), the veteran apparently 
had a follow-up MRI scan.  At this time, the veteran's 
complaints were noted to be unchanged, and the scan was 
interpreted as revealing a small herniated nucleus pulposus 
at C6-7, but with no evidence of nerve root or thecal sac 
compression.  Records dated on the last day of May 1995 
indicate that the veteran's complaints were decreasing, 
although his cervical traction treatment was continued.  In 
June 1995, the veteran reported further improvement, although 
complaints of intermittent paresthesia in the right upper and 
lower extremity were noted when he was examined at that time, 
and medication to treat those complaints was refilled.  No 
subsequently dated service medical records reflect any 
further pertinent findings.  

In March 1996, the veteran submitted the application for 
benefits that has become the subject of this appeal.  At that 
time, the veteran sought to establish service connection for 
a disability he characterized as "Pinched Nerve in Back of 
Neck."  In connection with this claim, the veteran underwent 
a general medical examination for VA purposes conducted in 
September 1996.  The report from this examination revealed 
that the veteran complained of chronic neck pain, although 
the examining physician noted there was no evidence of 
sensory radiculopathy involving any nerve roots of the 
cervical plexus.  In addition, range of motion of the 
cervical spine was full, and there was no tenderness over the 
cervical spine, nor was there any paravertebral muscle spasm.  
X-rays of the cervical spine were reportedly normal, although 
the actual report from that study were not associated with 
the claims file.  The examiner's conclusion was simply that 
there was "a history of chronic neck pain."  

Thereafter, additional VA medical records were associated 
with the claims file.  These include some dated in November 
1995, which, while not setting forth the reason the veteran 
sought treatment, show that he reported a history of C6-C7 
herniated nucleus pulposus with right arm paresthesia.  
Physical inspection of the veteran revealed that the neck was 
supple with good range of motion, and that there was no 
neurological focal deficit.  The diagnostic assessment was 
history of C6-C7 herniated nucleus pulposus.   

The following month the veteran was seen again at a VA 
medical facility, at which time it was noted that the range 
of motion of his neck was full, and that it was not tender.  
The assessment was history of cervical pain due to herniated 
nucleus pulposus per MRI scan, no pain at present.  
Subsequently dated records reflect that, in July 1996, the 
veteran reported that his neck was stiff, but it was without 
pain.  In addition, it was noted that the cervical spine had 
full range of motion.  Thereafter, the records do not reflect 
any subsequent treatment for the cervical spine, although the 
veteran was seen for complaints that included right arm 
numbness and tingling in November 1998.  The area of sensory 
loss, however, did not follow any anatomical distribution, 
and the complaints were considered to be non-organic.  

In November 1999, the veteran underwent another VA 
examination.  The report from this examination shows that the 
veteran complained of posterolateral pain in the neck, with 
right upper extremity pain radiating to the level of the 
wrist.  Clinical evaluation of the veteran, however, revealed 
no evidence of paravertebral spasm, no tenderness, and normal 
range of motion of the cervical spine.  X-rays of the 
cervical spine were interpreted as revealing no 
abnormalities, and the diagnosis was "No pathologic 
diagnosis is found.  NECK PAIN IS SUBJECTIVE SYMPTOMS ONLY."  
(Emphasis in original.)  

The examiner also commented that there is--

no objective basis on which to believe that the 
veteran suffers from chronic cervical condition, 
which would be limiting or is in any way connected 
to his military service.  

A neurologic evaluation was conducted in December 1999.  The 
report therefrom indicates that sensation was intact to light 
touch, pinprick, temperature, and vibration, and that there 
was no tenderness to palpation of the cervical spine.  There 
was also no cervical muscle spasm, and range of motion was 
full and conducted without complaint.  The diagnostic 
impression was as follows:

The veteran complains of chronic cervical pain, 
subjectively.  No pathologic finding from a 
neurological standpoint.  

From a neurological standpoint, the patient would 
not have physical restrictions.  

The neurological evaluation report also included the 
following comments:

The patient reports neck pain strain in 1992.  He 
describes being physically very active after onset 
of his complaint.  

The patient describes the complaint as starting in 
1992, but he does not describe obtaining definitive 
medical treatment until 1993 or 1994.  It does not 
appear that he had sufficient trauma in 1992 to 
produce the chronic complaints as described, 
especially in view of the normal x-rays reported in 
the file in the past and the patient's normal level 
of physical exertion.  

It appears to this examiner less than likely that 
the patient's current symptomatology are related to 
the incident he describes occurring in July 1992.  
This opinion is based on the patient's physical 
activities from 1992 until 1995 including 
descriptions of weight training and heavy physical 
exertion, the presence of normal cervical spine x-
rays, and the patient's failure to receive any type 
of medical treatment or intervention.  It also is 
noted that the patient's symptomatology appears out 
of proportion to the objective findings or the 
description of incident occurring in 1992.  

In February 1999, the veteran appeared before the undersigned 
at a hearing conducted at the RO.  At that hearing, the 
veteran related his contentions that he has a cervical spine 
disability, the onset of which could be traced to when he was 
injured in service.  He maintained that injury occurred when 
a car he was working on apparently rolled over him.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The preliminary question to be answered is whether the 
veteran has presented evidence to establish well-grounded 
claims.  A well-grounded claim is not necessarily a claim 
that will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet.App. 
240, 243 (1996); Gregory v. Brown, 8 Vet.App. 563, 568 (1996) 
(en banc); Grivois v. Brown, 6 Vet.App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  There must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, supra.

Alternatively, a claim may be established as well-grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical, unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened, on the basis of 
38 C.F.R. § 3.303(b), if the condition is observed during 
service or any applicable presumption period, if continuity 
of symptomatology is demonstrated thereafter, and if 
competent evidence relates the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

The foregoing evidence clearly shows that the veteran had 
cervical spine related complaints during service, and an MRI 
at that time apparently was interpreted as revealing a 
herniated nucleus pulposus.  However, there was no evidence 
of nerve root or thecal sac compression, and by the time of 
the veteran's service discharge, his complaints had 
apparently moderated.  More important, none of the post-
service medical records reflects a diagnosis of a current 
cervical spine disability, including herniated nucleus 
pulposus.  As set out above, when the veteran was examined in 
1999, there was no pathologic diagnosis entered with respect 
to his cervical spine, and the examiner specifically 
commented that there was no evidence to believe that the 
veteran suffers from a chronic cervical spine condition.   

One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability; a condition 
such as a chronic cervical spine disorder would have to be 
shown by medical diagnosis.  See Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  It is the province of trained 
health care professionals to enter conclusions that require 
medical opinion, such as the diagnosis of a disability and an 
opinion as to the relationship between disabilities and 
service.  Despite the veteran's assertions that he has a 
chronic cervical spine disability, his assertions do not 
constitute competent medical evidence, inasmuch as he is a 
lay individual without medical training or expertise.  See 
Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 292, 294-5 (1991).  Thus, there being 
an absence of competent medical evidence in this case 
reflecting the current presence of the disability for which 
service connection is sought, the claim must be denied. 

II.  Low Back disability

With respect to this matter, the Board notes that the 
veteran's service medical records reflect that he complained 
of right-side back pain in September 1993, after falling off 
a bicycle.  Records dated in August 1994 again reflect right-
side low back pain complaints, which were apparently related 
to running.  X-rays revealed questionable narrowing at L5-S1, 
and questionable mild sclerosis at the facet joint at L5-S1.  
In February 1995, the veteran reported a history of chronic 
low back pain, the onset of which he dated from a deployment 
in 1993.  An exercise treatment program was apparently 
initiated, and a March 1995 record reflects that the veteran 
had attended a "Back School."  This was apparently 
classroom instruction in anatomy and biomechanics, as well as 
injury etiology and its prevention.  In addition, the veteran 
was apparently provided a self treatment plan to be followed 
four times per week for up to six weeks.  

At about this time, the veteran apparently underwent an MRI 
of the lumbar spine, and a May 1995 record reflects that this 
was interpreted as revealing findings that were "completely 
within normal limits."  Nevertheless, other records, dated 
in April 1995, indicate that the veteran was on light duty 
due to his back complaints, and the report of an examination 
conducted in June 1995 indicates that the veteran was 
complaining of intermittent low back pain.  These complaints 
also evidently continued into July 1995.   

Post-service medical records reflect that the veteran was 
examined for VA purposes in connection with this claim in 
September 1996.  The report from that examination reveals 
that there was no evidence of lower lumbar or upper 
lumbosacral sensory neuropathy, no scoliosis of the 
lumbosacral spine, and no tenderness over the lumbosacral 
spine.  In addition, forward flexion of the spine was to 95 
degrees, and  X-rays of the lumbar spine were reportedly 
normal.  The conclusion was only that the veteran had a 
history of low back pain.  

Records dated two years later, in October 1998, show that 
consideration was given to the presence of a right L5 
radiculopathy, to account for numbness in the veteran's right 
foot, and an MRI of the lumbar spine was planned.  A November 
1998 record, however, reflects that the MRI of the lumbar 
spine revealed normal findings, and other electrodiagnostic 
studies also undertaken that month revealed no evidence of 
motor radiculopathy.  Nevertheless, a subsequent record dated 
in November 1998, did note that slight muscle spasm was 
present in the low back, and the diagnostic assessment was 
low back pain.  

In November 1999, the veteran underwent another examination 
for VA purposes.  The report of this examination revealed 
that the veteran did not indicate true radicular 
symptomatology, although he complained of tingling in the 
right foot, and pain.  The veteran was, however, able to walk 
without the use of a cane, he could toe- and heel-walk, and 
there was no evidence of "splinting" or spasm.  There was 
also no tenderness, range of motion of the lumbar spine was 
normal, and X-rays of the lumbar spine reportedly showed no 
evidence of abnormalities.  The diagnosis was "No pathologic 
diagnosis is found.  LOW BACK PAIN IS SUBJECTIVE SYMPTOMS 
ONLY."  (Emphasis in original.)  

In addition to the foregoing, the examiner also commented 
that there was no objective basis on which to believe that 
the veteran has any dysfunction in his lumbar spine, and that 
there "is no evidence of any chronic lumbar . . . condition 
which [is] ongoing at this time and, certainly, there is no 
evidence of any connection of any lumbar . . . condition to 
events that occurred in the service."

It is clear from the foregoing that the veteran has sought 
medical treatment for complaints of back pain, both in 
service and thereafter.  It is equally clear, however, that 
he has not submitted any competent medical evidence of a 
current low back disability.  No such disorder was noted when 
the veteran was examined in 1996, no specific low back 
disability was diagnosed in subsequent outpatient treatment 
records, and none was diagnosed when the veteran was last 
examined. 

As noted earlier in this decision, a basic requirement for a 
claim for service connection is competent evidence of the 
claimed disability.  See Brammer, 3 Vet. App. at 225.  As 
also previously noted, the veteran's lay assertions, without 
competent supporting medical evidence as to medical causation 
or diagnosis, do not constitute evidence to well ground a 
claim for service connection.  In this case, there is no 
medical evidence reflecting a current diagnosis of the 
claimed chronic low back disability.  Absent such evidence, 
the veteran's claim for service connection for that 
disability must be denied.  

III. Right Knee Disorder

Regarding this aspect of the veteran's claim, a review of his 
service medical records reflects that the veteran was seen 
for right knee complaints (among other complaints) in August 
1994.  An X-ray of the knee revealed no abnormality.  In July 
1995, the veteran complained of intermittent right knee pain 
since 1993, and that he had twisted his knee four days 
earlier.  Clinical evaluation revealed that the veteran 
appeared to be in pain, and that there was decreased range of 
motion of the knee, as well as tenderness along the lateral 
aspect of the knee.  The diagnostic assessment was right 
lateral collateral ligament strain and chronic patellar 
femoral pain syndrome.  

Following service, the veteran underwent VA examination in 
September 1996, with the report thereof concluding with the 
finding that the veteran had a history of chronic knee pain, 
but that there was no evidence of laxity or abnormality.  
Thereafter, additional VA treatment records were associated 
with the claims file.  These reflect that, in November 1995, 
the veteran's right knee was painful with range of motion.  
Records dated in December 1995 indicate that the veteran 
complained of knee pain, and it was noted that this was 
possibly due to a right lateral meniscus injury.  In July 
1996 records, it was noted that the veteran had a history of 
right knee pain, but there was no current pain, and X-rays 
reportedly taken in December 1995, were interpreted as 
negative.  At the same time, however, while the range of 
motion of the veteran's knee was considered full, there was a 
clicking at the end of knee extension.  In April 1997, the 
veteran was seen for complaints of knee pain and locking that 
had been present for more than 6 months.  At that time, there 
was no swelling or tenderness, range of motion was full, and 
the knee was considered to be medially and laterally stable.  
There was, however, pain with full flexion, and the 
diagnostic assessment was persistent knee pain.  The veteran 
was referred for an orthopedic consultation.  

That orthopedic consultation was conducted in May 1997.  At 
that time, the veteran complained that his knee would become 
stiff, and that there were times when it felt as if the 
patella had slipped to the side.  Examination revealed that 
the patella was tender, especially when pushed medially.  X-
rays were interpreted as normal, but the diagnostic 
impression was "[anterior cruciate ligament] tear meniscus 
tear," and the veteran was apparently scheduled for an MRI 
scan of the knee.  

Chronologically, the next medical record associated with the 
claims file is not dated until July 1998.  It indicates that 
the veteran was seen for right knee pain, and it notes that 
an MRI, accomplished in May 1997, revealed a tear of the 
right lateral meniscus.  (The actual report prepared in 
connection with this MRI was not associated with the claims 
file.)  An outpatient treatment record dated in August 1998 
reflects that an MRI of the veteran's knee was performed in 
May 1998, and that this was interpreted as revealing a 
complex tear of the right lateral meniscus.  It was noted 
that the veteran was able to walk, but he complained of pain 
when the leg was still.  Physical examination revealed the 
presence of tenderness and crepitus, and the diagnostic 
assessment was ligament tear with patellofemoral joint pain.  

In November 1999, the veteran was again examined for VA 
purposes.  The report of this examination revealed that the 
veteran described a history of knee pain beginning in 1993, 
which he associated with jumping on and off trucks, and that 
he sustained a later in-service injury in 1995, while playing 
soccer.  At the time of the examination itself, the veteran's 
complaints included knee clicking, popping, and instability.  
The knee, however, was described as showing a full range of 
motion, with no evidence of tenderness, effusion, swelling, 
or instability.  X-rays reportedly revealed no abnormalities, 
and the diagnosis was "No pathologic diagnosis is found.  
RIGHT KNEE PAIN IS SUBJECTIVE SYMPTOMS ONLY."  (Emphasis in 
original.)

As set forth above, the preliminary question to be answered 
is whether the veteran has presented evidence that 
establishes a well-grounded claim.  To establish a well-
grounded claim for service connection, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Caluza, supra.  

The evidence in this case shows that the veteran has 
complained of the onset of right knee pain in service, that 
has continued to the present time.  There are also both in-
service and post-service medical records which document the 
veteran's complaints.  That notwithstanding, the diagnoses 
entered with respect to the veteran's right knee have not 
been consistent.  Initially in1995, a right lateral meniscus 
injury was suspected.  Then, examination conducted in 
September 1996 revealed what were essentially normal 
findings.  In 1997, however, a right knee ligament tear was 
apparently found, and confirmed in 1998.  Thereafter, in 
1999, no such tear was identified, and indeed, it appears no 
right knee disability at all was found.  Given, however,  the 
veteran's consistent complaints beginning in service, the 
early post-service records in which a meniscus injury was 
suspected, and the later records reflecting the presence of a 
meniscus tear, the Board concludes that there is sufficient 
evidence to render the veteran's claim for service connection 
for a right knee disability plausible under the law.  We 
therefore find this claim to be well grounded.  

In reaching this decision, we are aware, of course, of the 
most recent medical records that fail to reflect the presence 
of any right knee disability.  Given, however, the clear 
diagnosis of a ligament tear in earlier records, and the fact 
that the more recent records fail to include any comments to 
account for these earlier diagnoses, we are inclined to 
conclude that the probability of a ligament tear remains 
present, at least sufficiently to well ground the claim.  
This is consistent with the tenet that "the threshold 
established for assessing whether a claim is well grounded 
has long been understood to be uniquely low."  Hensley v. 
West, 212 F.3d 1255, 1261-62 (Fed. Cir. 2000).


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for a low back disability is denied.  

To the extent the Board has determined that the veteran's 
claim for service connection for a right knee disorder is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.


REMAND

Although we have determined that the veteran's right knee 
claim is well grounded, that does not necessarily mean the 
claim will be granted.  As indicated above, the most recent 
medical evidence of record fails to reflect the presence of 
any right knee pathology.  Nevertheless, given the obvious 
inconsistency between these normal findings and those from a 
year earlier (which purportedly included an MRI of the knee 
showing a meniscus tear), the development as set forth below 
should be undertaken, prior to entering a final determination 
on this matter.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should contact the veteran and ask 
him to identify those places at which he has 
received any treatment for his right knee since 
1998.  After obtaining any appropriate 
authorization, the RO should attempt to obtain, 
and associate with the claims file, copies of 
the records the veteran identifies.  In 
particular, the RO should obtain copies of any 
treatment the veteran has had at the Long Beach 
VA Medical Center since 1998, as well as the 
reports of any knee MRI's conducted at that 
facility in May 1997 and/or May 1998.  

2.  Next, the veteran should be scheduled for an 
examination of his right knee, the purpose of 
which is to determine whether the veteran has 
any disability affecting his right knee, and, if 
any such disability is present, whether it is 
related to knee complaints noted in service.  
The claims file, to include a copy of this 
Remand, must be available to the examiner for 
review prior to the examination.  All indicated 
tests, and any consultations deemed necessary, 
should be accomplished.  In preparing the report 
of the examination, the medical professional 
examining the veteran should be asked to review 
the veteran's records, and to provide an opinion 
as to whether it is at least as likely as not 
that any current right knee disability had its 
onset during service.  In giving this opinion, 
there should be a discussion of the veteran's 
pertinent history, including the reports 
reflecting a meniscus and/or ligament tear, and 
citation to any records supporting the 
conclusion provided.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development action has been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action should 
be taken.  

4.  Next, the RO should review the evidence of 
record and readjudicate the veteran's claim for 
service connection for a right knee disorder.  
If that decision remains adverse to the veteran, 
the RO should issue a supplemental statement of 
the case to the veteran and his representative, 
both of whom should be given a reasonable 
opportunity to respond before the case is 
returned to the Board for further review. 

Although no further action by the veteran is needed until his 
receives notice, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 



